***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
       IN RE TEAGAN K.-O.—CONCURRENCE AND DISSENT

   ROBINSON, C. J., with whom PALMER and MUL-
LINS, Js., join, concurring in part and dissenting in
part. A variety of mental health, domestic violence, and
parenting issues has necessitated the involvement of
the Department of Children and Families (department)
with the families of the respondents, Gary O. (father)
and Cassandra D. (mother),1 since their own childhoods.
When the respondents became parents themselves, those
continued difficulties resulted in the department’s suc-
cessfully petitioning to terminate their parental rights
to their two older children, first G and later J. While
the neglect and termination proceedings were pending
as to J, and the mother was pregnant with the minor
child, Teagan K.-O., the respondents paid a relative to
drive them to Florida in order to start a new life there
and to evade the department’s anticipated removal of
Teagan upon her birth. Their plans, however, were
foiled when a Florida child welfare agency took custody
of Teagan upon her birth, and a Florida court exercised
its jurisdiction under certain court rules implementing
Florida’s version of the Uniform Child Custody Juris-
diction and Enforcement Act (UCCJEA) and deemed
Connecticut’s courts a more appropriate forum for pro-
ceedings concerning Teagan’s welfare, given the then
pending proceedings in Connecticut concerning J. Our
trial court assented to the Florida decision when it agreed
to assume jurisdiction over the predictive neglect2 peti-
tion brought by the petitioner, the Commissioner of
Children and Families.
   I respectfully disagree with part II of the majority
opinion, in which the majority concludes that the trial
court lacks subject matter jurisdiction over this case
as a result of our state’s statutes governing the Superior
Court’s jurisdiction over juvenile matters, in particu-
lar General Statutes §§ 46b-1 (11) and 46b-121 (a) (1),
which, together, give our Superior Court ‘‘jurisdiction’’
over ‘‘proceedings concerning uncared-for, neglected
or abused children within this state . . . .’’3 (Emphasis
added.) General Statutes § 46b-121 (a) (1). The majority
rejects the petitioner’s reliance on Connecticut’s ver-
sion of the UCCJEA, General Statutes § 46b-115 et seq.,
and holds that ‘‘the failure to satisfy § 46b-121 prevents
Connecticut from exercising jurisdiction over the neglect
petition, irrespective of whether the conditions for exer-
cising jurisdiction under the UCCJEA would be met.’’
Specifically, the majority concludes that, ‘‘[b]ecause the
UCCJEA does not confer subject matter jurisdiction on
our courts but instead determines whether our courts
may exercise existing jurisdiction or must defer to
another state’s jurisdiction, it provides no impediment
to statutes, like § 46b-121, that determine the scope of
jurisdiction.’’ In my view, the majority’s interpretation
of our statutes is inconsistent with the text of the rele-
vant statutes, when read in context, and frustrates the
purposes of the UCCJEA, which include avoiding inter-
jurisdictional conflict and ensuring that child custody
cases are heard in the forum best situated to decide
the case. Instead, I conclude that, under subdivision
(17) of § 46b-1, the UCCJEA, specifically General Stat-
utes § 46b-115k,4 provides an independent and coordi-
nate basis for our Superior Court’s subject matter juris-
diction in the specific instance of child custody and
neglect cases of interstate dimension, regardless of the
child’s presence in Connecticut. This is consistent with
§ 46b-121 (a) (1), which merely describes our Superior
Court’s territorial jurisdiction over juvenile cases. I fur-
ther conclude that Connecticut’s courts have jurisdic-
tion over Teagan under the ‘‘substantial connection’’
provisions of the UCCJEA. See General Statutes § 46b-
115k (a) (3) and (4). Accordingly, I respectfully dissent
in part.
  I begin by noting my agreement with the majority’s
statement of the facts and procedural history of this
case. I also agree with part I of the majority opinion,
in which the majority concludes that the trial court’s
denial of the respondent’s motion to dismiss is an
appealable final judgment in the context of this case.
Finally, I note that the jurisdictional issues in this case
present a question of statutory interpretation, over
which our review is plenary.5 See, e.g., Rutter v. Janis,
334 Conn. 722, 730, 224 A.3d 525 (2020); see also General
Statutes § 1-2z.
                             I
  My analysis commences with whether Connecticut’s
courts lack subject matter jurisdiction over this case
because Teagan was not ‘‘neglected . . . within this
state,’’ as required by § 46b-121 (a) (1). I agree with the
petitioner’s argument that § 46b-121 (a) (1) does not
control the present case because that statute merely
describes the Superior Court’s territorial jurisdiction
and must be read consistently with related statutes
conferring jurisdiction in custody and neglect cases, in
particular the UCCJEA, which governs child custody
cases with interstate implications and the provisions
of which expressly contemplate a child not present in
the state.
   ‘‘Jurisdiction of the [subject matter] is the power [of
a tribunal] to hear and determine cases of the general
class to which the proceedings in question belong.’’
(Internal quotation marks omitted.) Castro v. Viera, 207
Conn. 420, 427, 541 A.2d 1216 (1988); accord In re Jose
B., 303 Conn. 569, 579–80, 34 A.3d 975 (2012). Pursuant
to § 1-2z, I begin with an overview of the text of the
relevant statutory provisions governing our Superior
Court’s jurisdiction over neglect proceedings. Section
46b-1 provides an extensive list of those ‘‘[m]atters
within the jurisdiction of the Superior Court [that are]
deemed to be family relations matters . . . .’’ See foot-
note 3 of this opinion. Included in that list are ‘‘juvenile
matters as provided in [§] 46b-121 . . . .’’ General Stat-
utes § 46b-1 (11). Juvenile matters, as provided by § 46b-
121, ‘‘include all proceedings concerning uncared-for,
neglected or abused children within this state . . . .’’
(Emphasis added.) General Statutes § 46b-121 (a) (1);
see also General Statutes § 46b-121 (a) (2) (A) (similarly
defining juvenile matters in criminal session of Superior
Court to include, inter alia, ‘‘all proceedings concerning
delinquent children within this state’’). Although § 46b-
121 (a) (1) can reasonably6 be read to require the minor
child to have or have had some physical presence in
Connecticut,7 it is axiomatic that a statute is not read
in insolation but must be considered in the context of
related statutes. See, e.g., State v. Victor O., 320 Conn.
239, 248–49, 128 A.3d 940 (2016). Thus, it is significant
that subsection (17) of § 46b-1 expressly provides that
another family relations matter within the Superior
Court’s jurisdiction is one ‘‘affecting or involving . . .
custody proceedings brought under the provisions of
chapter 815p,’’ namely, the UCCJEA.
   Accordingly, I turn to the UCCJEA, which, in relevant
part, broadly defines a ‘‘child custody proceeding’’ to
‘‘[mean] a proceeding in which legal custody, physical
custody or visitation with respect to a child is an issue,’’
including ‘‘a proceeding for . . . neglect, abuse, depen-
dency . . . [and] termination of parental rights . . .
in which the issue may appear. . . .’’ General Statutes
§ 46b-115a (4). The UCCJEA addresses jurisdiction in
custody situations of interstate dimension by authoriz-
ing the Superior Court to exercise jurisdiction if
   • Connecticut is the child’s ‘‘home state’’;8 General
      Statutes § 46b-115k (a) (1) and (2);
   • there is no home state or the home state has declined
      jurisdiction on inconvenient forum grounds, and
      the child and at least one parent have a significant
      connection with this state; General Statutes § 46b-
      115k (a) (3) and (4);
   • all home state and significant connection states
       have declined to exercise jurisdiction on the ground
       that this state would be a more appropriate forum
       under an inconvenient forum analysis; General
       Statutes § 46b-115k (a) (5); or
   • no court of any other state would have jurisdiction
       under the foregoing grounds. General Statutes
       § 46b-115k (a) (6).
   For convenience, these jurisdictional bases are com-
monly known as home state jurisdiction, significant
connection jurisdiction, more appropriate forum juris-
diction, and default or vacuum jurisdiction, respec-
tively.9 See P. Hoff, Office of Juvenile Justice and Delin-
quency Prevention, Office of Justice Programs, ‘‘The
Uniform Child-Custody Jurisdiction and Enforcement
Act,’’ Juv. Just. Bull., December, 2001, p. 5–6, available
at http://www.ncjrs.gov/pdffiles1/ojjdp/189181.pdf (last
visited June 23, 2020).
   Our legislature adopted the UCCJEA in 1999. See
Public Acts 1999, No. 99-185. It replaced a similar
scheme adopted in 1978 known as the Uniform Child
Custody Jurisdiction Act (predecessor act). See Public
Acts 1978, No. 78-318; see also Public Acts 1999, No. 99-
185, § 39 (repealing General Statutes §§ 46b-90 through
46b-114). The UCCJEA was intended to ‘‘(1) [a]void
jurisdictional competition and conflict with courts of
other [s]tates in matters of child custody which have
in the past resulted in the shifting of children from
[s]tate to [s]tate with harmful effects on their well-
being; (2) [p]romote cooperation with the courts of
other [s]tates to the end that a custody decree is ren-
dered in that [s]tate which can best decide the case in
the interest of the child; (3) [d]iscourage the use of the
interstate system for continuing controversies over
child custody; (4) [d]eter abductions of children; (5)
[a]void relitigation of custody decisions of other [s]tates
in this [s]tate; [and] (6) [f]acilitate the enforcement of
custody decrees of other [s]tates . . . .’’ (Emphasis
added.) Unif. Child Custody Jurisdiction Enforcement
Act (1997) § 101, comment, 9 U.L.A. (Pt. IA) 474 (2019);
see, e.g., In re Iliana M., 134 Conn. App. 382, 390, 38
A.3d 130 (2012).
   Conflicting custody orders and the enforcement of
orders had been a problem under the predecessor act
to the UCCJEA in part because there was some question
as to whether custody orders fell outside the purview
of the full faith and credit clause of the United States
constitution; U.S. Const., art. IV, § 1; and the predeces-
sor act did not eliminate the possibility of the courts
of multiple states having concurrent jurisdiction and
entering competing custody orders. See P. Hoff, supra,
pp. 2–3; see also 1 Restatement (Second), Conflict of
Laws § 79, comment (c) and reporter’s note to comment
(c), pp. 238–39, 241 (1971). This encouraged noncusto-
dial parents to continue to use their children to forum
shop for more favorable custody arrangements. See,
e.g., Bellew v. Larese, 288 Ga. 495, 499, 706 S.E.2d 78
(2011); In re Felty v. Felty, 66 App. Div. 3d 64, 71–72,
882 N.Y.S.2d 504 (2009); P. Hoff, supra, p. 2. To avoid
the interjurisdictional conflict that had occurred under
the predecessor act, the UCCJEA prioritizes jurisdiction
over an initial custody determination by the state having
the presumed closest connection to the child, with the
highest priority given to the child’s home state. See,
e.g., In re A.A.-F., 310 Kan. 125, 136, 444 P.3d 938 (2019);
Stephens v. Fourth Judicial District Court, 331 Mont.
40, 44, 128 P.3d 1026 (2006); Powell v. Stover, 165 S.W.3d
322, 325 (Tex. 2005); see also Unif. Child Custody Juris-
diction Enforcement Act (1997) prefatory note, supra,
9 U.L.A. (Pt. IA) 461 (noting that prioritization of home
state harmonized UCCJEA with federal Parental Kid-
napping Prevention Act (PKPA), 28 U.S.C. § 1738A); P.
Hoff, supra, p. 5 (noting that UCCJEA’s rejection of
‘‘the [predecessor act’s] coequal treatment of home
[s]tate and significant connection jurisdiction’’ was
‘‘intended to significantly reduce the number of situa-
tions in which more than one [s]tate has jurisdiction
over a [child custody] matter’’ and to conform to PKPA).
    In my view, the majority’s conclusion that our Supe-
rior Court lacks jurisdiction because Teagan was not
present ‘‘within this state,’’ as contemplated by § 46b-
121 (a) (1), fails to see the statutory forest through the
trees. First, subdivision (17) of § 46b-1 contemplates
proceedings under the UCCJEA as equally within the
jurisdiction of the Superior Court as subdivision (11)
of that statute, which refers to juvenile matters under
§ 46b-121. Thus, it is significant that the UCCJEA specif-
ically contemplates an interstate child custody dispute
and expressly disclaims the necessity of physical pres-
ence, in contrast to the more general § 46b-121 (a) (1),
as § 46b-115k (c) provides: ‘‘Physical presence of, or
personal jurisdiction over, a party or a child is not
necessary or sufficient to make a child custody determi-
nation.’’10 (Emphasis added.) The UCCJEA also states
expressly that ‘‘[s]ubsection (a) [of § 46b-115k] is the
exclusive jurisdictional basis for making a child custody
determination by a court of this state.’’ (Emphasis
added.) General Statutes § 46b-115k (b).
    This exclusivity language is particularly significant
in light of the dispensation of physical presence or
personal jurisdiction, given that the legislature adopted
the UCCJEA subsequent to § 46b-121 (a) (1) and the
‘‘principle of legislative consistency [that] is vital to our
consideration of the subject statute’s relationship to
existing legislation . . . governing the same subject
matter . . . . [T]he legislature is always presumed to
have created a harmonious and consistent body of law
. . . . [T]his tenet of statutory construction . . .
requires [this court] to read statutes together when they
relate to the same subject matter . . . . Accordingly,
[i]n determining the meaning of a statute . . . we look
not only at the provision at issue, but also to the broader
statutory scheme to ensure the coherency of our con-
struction. . . . [T]he General Assembly is always pre-
sumed to know all the existing statutes and the effect
that its action or [nonaction] will have upon any one
of them.’’ (Citation omitted; internal quotation marks
omitted.) Sokaitis v. Bakaysa, 293 Conn. 17, 23, 975
A.2d 51 (2009). Thus, ‘‘we must read statutes to avoid
conflict that would result in a nullification of one by
the other . . . .’’ (Internal quotation marks omitted.)
State v. Victor O., supra, 320 Conn. 250; see id., 250–51
(rejecting interpretation of statute to require special
parole in all cases that would ‘‘effectively nullify’’ por-
tion of statute ‘‘authorizing probation in some of those
cases’’); Sokaitis v. Bakaysa, supra, 23–24 (rejecting
‘‘literal reading’’ of General Statutes § 52-553 voiding
‘‘[a]ll . . . wagers’’ that ‘‘results in several conflicts
with other, more recent, statutes related to legal wager-
ing’’ (internal quotation marks omitted)).
    Given our Superior Court’s unquestioned compe-
tence to decide neglect cases as a class of matters; see,
e.g., Castro v. Viera, supra, 207 Conn. 427; I conclude
that § 46b-121 (a) (1) may easily be reconciled with
the UCCJEA.11 The genealogy and history of § 46b-121
render it apparent that the ‘‘within this state’’ limitation
of § 46b-121 (a) (1) is merely a statement of the Superior
Court’s statewide territorial jurisdiction, which is a
term that ‘‘refers to the connection between the territo-
rial authority of the court and the action that has been
brought before the court. . . . Under modern law . . .
the basis of territorial jurisdiction has come to be
defined primarily in terms of relationship between the
place where the transaction in question occurred
(including the place of residence of the parties to the
transaction) and the territory of the state or nation in
which the action is brought.’’12 (Citation omitted; inter-
nal quotation marks omitted.) Trichilo v. Trichilo, 190
Conn. 774, 779–80 n.7, 462 A.2d 1048 (1983), quoting
1 Restatement (Second), Judgments c. 2, introductory
note, and § 4 comment (a), pp. 22, 56 (1982); see Trich-
ilo v. Trichilo, supra, 780 (‘‘[t]he complaint, by virtue of
the statutory presumption of agency necessarily implied
by the allegation that the defendant owned one of the
cars involved in the accident, set forth a sufficient rela-
tionship between this state and the defendant . . . to
support the exercise of its territorial jurisdiction over
him in this action’’).
    The history and genealogy of § 46b-121 indicate that
the phrase ‘‘within this state’’ is a statement of territorial
jurisdiction. Some version of ‘‘within this state’’ has
been included in the statute, now codified at § 46b-121
(a) (1), since 1921. See Public Acts 1921, c. 336, § 3
(P.A. 21-336); General Statutes (Supp. 1943) § 380g; Pub-
lic Acts 1976, No. 76-436, § 14. It originated when a
system of juvenile courts was created to adjudicate
matters such as neglect and dependency; P.A. 21-336,
§ 2; and the jurisdiction of those local courts was limited
to their respective territorial limits. See P.A. 21-336,
§ 3 (vesting ‘‘several juvenile courts’’ with exclusive
original jurisdiction over proceedings concerning
neglected children ‘‘within the territory over which their
respective jurisdictions extend’’). When a unified juve-
nile court was created in 1943, the statute was amended
to refer to the jurisdiction of juvenile courts over
neglected and dependent children ‘‘within its territorial
limits . . . .’’ General Statutes (Supp. 1943) § 380g. In
1976, the legislature enacted No. 76-436, § 14, of the 1976
Public Acts, which amended the statutory language to
‘‘within this state,’’ to reflect the transfer of the juvenile
court’s powers to the unified Superior Court with state-
wide jurisdiction. See General Statutes § 51-1a (b)
(‘‘[t]he territorial jurisdiction of the Supreme Court,
the Appellate Court, and the Superior Court shall be
coextensive with the boundaries of the state’’); Fort
Trumbull Conservancy, LLC v. New London, 282 Conn.
791, 818–20, 925 A.2d 292 (2007) (Superior Court is
court of statewide general jurisdiction, with venue in
specific judicial districts not subject matter jurisdic-
tional in nature); see also McDonald v. Hugo, 93 Conn.
360, 363–66, 105 A. 709 (1919) (describing difference in
territorial jurisdiction of Superior Court judicial district
and former city courts).
   Viewing § 46b-121 (a) (1) as a statement of the Supe-
rior Court’s territorial jurisdiction13 renders it readily
reconcilable with potentially conflicting provisions of
the UCCJEA that specifically dispense with the pres-
ence of the child as a basis for jurisdiction. This is
because the Restatement (Second) of Judgments
instructs us that, ‘‘[i]n the course of the last century,
the significance of presence of person or thing as a
basis of territorial jurisdiction has diminished. Courts
are far readier than in the past to give recognition to
judgments of sister jurisdictions without going behind
them to reexamine the merits. . . .
   ‘‘In this perspective, development of the modern law
of territorial jurisdiction may be better comprehended.
In International Shoe Co. v. Washington, 326 U.S. 310,
[316] 66 S. Ct. 154, 90 L. Ed. 95 (1945), the [United States]
Supreme Court held that presence is not necessary for
the exercise of in personam jurisdiction, stating that
the significant question was whether, in the context of
our federal system of government, the defendant has
minimum contacts . . . such that the maintenance of
the suit does not offend traditional notions of fair play
and substantial justice.’’ (Internal quotation marks omit-
ted.) 1 Restatement (Second), Judgments, supra, c. 2,
introductory note, pp. 24–25; see also Bristol-Myers
Squibb Co. v. Superior Court,           U.S.     , 137 S. Ct.
1773, 1780, 198 L. Ed. 2d 395 (2017) (restrictions on
personal jurisdiction ‘‘are a consequence of territorial
limitations on the power of the respective [s]tates’’
(internal quotation marks omitted)).
   ‘‘Apart from the [c]onstitutional requirement of mini-
mum contacts, most states have established for them-
selves a limitation of comparable effect through the
rule of forum non conveniens. . . . The minimum con-
tacts rule and the rule of forum non conveniens express
the same principle: In general, a court should exercise
jurisdiction over an action only if, considering the
availability of other forums, the court is an appro-
priate locus for the adjudication.’’ (Citation omitted;
emphasis added; internal quotation marks omitted.) 1
Restatement (Second), Judgments, supra, § 4, comment
(a), p. 57.
   The policies underlying the concept of territorial
jurisdiction are directly addressed by the terms of the
UCCJEA, the fundamental policy of which is to adjudi-
cate the custody of a minor in the court with the most
appropriate locus and connection to the case. The uni-
form acceptance of the UCCJEA ensures that a state’s
judgment as to custody will be recognized outside its
territorial limits. See P. Hoff, supra, p. 5. Its rejection
of the child’s presence as a jurisdictional necessity is
consistent with the modern law of territorial jurisdic-
tion. The UCCJEA supplements minimum contacts,
which would be established under home state or signifi-
cant connection jurisdiction, with a comparable rule of
inconvenient forum. See Unif. Child Custody Jurisdic-
tion Enforcement Act (1997) § 201, comment (2), supra,
9 U.L.A. (Pt. IA) 506 (‘‘[N]either minimum contacts nor
service within the [s]tate is required for the court to
have jurisdiction to make a custody determination. . . .
The requirements of this section, plus the notice and
hearing provisions of the [UCCJEA], are all that is nec-
essary to satisfy due process.’’).
   Because a uniform act is at issue, I have also consid-
ered case law from other jurisdictions that have adopted
the UCCJEA and have jurisdictional statutes compar-
able to § 46b-121 (a) (1).14 See, e.g., Studer v. Studer,
320 Conn. 483, 489–91, 131 A.3d 240 (2016); Friezo v.
Friezo, 281 Conn. 166, 187–88, 914 A.2d 533 (2007). I
have not found any case squarely considering whether
the UCCJEA affords an independent basis for finding
jurisdiction over a child who is not present in a state that
has a separate statute like § 46b-121 (a) (1) providing
a general grant of jurisdiction over neglect proceedings
within the state.15 The only case I have found that is
close to on point is an intermediate appellate court
decision from North Carolina, In re Leonard, 77 N.C.
App. 439, 335 S.E.2d 73 (1985), in which the court con-
cluded that the UCCJEA’s predecessor act did not give
the North Carolina courts subject matter jurisdiction
over a petition to terminate parental rights to a child
when the petitioner, his mother, had taken him from
North Carolina to Ohio four days prior to the filing of
the petition, because of a North Carolina state statute
providing that ‘‘[t]he district court shall have exclusive
original jurisdiction to hear and determine any petition
relating to termination of parental rights to any child
who resides in, is found in, or is in the legal or actual
custody of a county department of social services or
licensed child-placing agency in the district at the time
of filing of the petition.’’ (Internal quotation marks omit-
ted.) Id., 440–41; see also In re D.D.J., 177 N.C. App.
441, 443, 628 S.E.2d 808 (2006) (considering presence
requirement under general jurisdictional statute with-
out mention of UCCJEA). I find Leonard to be inappo-
site, however, because it arose under the predecessor
act, which lacked the UCCJEA’s language present in
§ 46b-115k (b) providing that it is the exclusive basis
for determining jurisdiction, with the North Carolina
state jurisdictional statute at issue having exclusivity
language that is absent from § 46b-121 (a) (1). See In
re Leonard, supra, 441 (‘‘[t]he language of the [general
jurisdictional] statute is that it shall not be ‘used to
circumvent’ [the predecessor act], not that it shall ‘be
in conformity with’ [the predecessor act]’’). Indeed, the
court acknowledged the ‘‘unfortunate’’ result of its
interpretation, which was specifically remedied by the
UCCJEA, stating that, ‘‘[t]hough residence or physical
presence of the child in the district at the time of filing
is some indication of the child’s connections with the
state, the requirement is too easily overcome by a visit
to the district on the filing date.’’ Id. Accordingly, I do
not find Leonard persuasive, insofar as it arose under
a distinct statutory scheme. Cf. Thomas v. Avant, 370
Ark. 377, 386, 260 S.W.3d 266 (2007) (state venue statute
requiring action for custody of illegitimate child to be
brought in county where child resides inapplicable to
interstate custody dispute with child who no longer
resides in Arkansas given ‘‘the conflict between the
state statute and the jurisdictional requirements of the
UCCJEA and the PKPA’’); Feriole v. Feriole, 468 So. 2d
1090, 1091 (Fla. App. 1985) (concluding that predeces-
sor act provision that physical presence of child is not
prerequisite for jurisdiction to determine custody super-
seded prior Florida common law under which court
had no jurisdiction to adjudicate custody of minor child
not physically present within territorial jurisdiction of
court at time action was filed).
   Finally, my interpretation of the Connecticut statutes
is consistent with the purposes of the UCCJEA, which
include avoiding the ‘‘shifting of children from [s]tate
to [s]tate with harmful effects on their well-being’’ and
‘‘[promoting] cooperation with the courts of other
[s]tates to the end that a custody decree is rendered in
that [s]tate which can best decide the case in the interest
of the child . . . .’’ Unif. Child Custody Jurisdiction
Enforcement Act (1997) § 101, comment, supra, 9 U.L.A.
(Pt. IA) 474. The respondents’ story is not unique. I
have found numerous cases with facts akin to this one,
in which parents whose older children had previously
been taken into the custody of state child protection
agencies fled that state upon the imminent birth of
another child in order to keep that newborn child from
state custody. See, e.g., In re Iliana M., supra, 134 Conn.
App. 384–85; In re J.S., 131 N.E.3d 1263, 1265 (Ill. App.
2019); State ex rel. W.D. v. Drake, 770 P.2d 1011, 1012
(Utah App.), cert. denied sub nom. In re W.D., 789 P.2d
33 (Utah 1989). This tactic removes the child from any
existing familial and social service networks that had
been providing support to the family and thwarts the
important role assigned to those child welfare agencies
and courts with the greatest familiarity with the subject
family. Adopting a construction of our statutes that
countenances this tactic is in direct contradiction of
the purpose of the UCCJEA. See, e.g., Studer v. Studer,
supra, 320 Conn. 496 (rejecting construction of choice
of law provision of Uniform Interstate Family Support
Act, General Statutes § 46b-213q, that ‘‘would defeat
one of the primary purposes underlying the uniform
act, namely that of preventing forum shopping by the
parties to a child support order,’’ by moving to state with
more favorable laws). Accordingly, I interpret §§ 46b-
1 and 46b-121 (a) (1) in light of the UCCJEA, and con-
clude that Teagan’s lack of presence in this state does
not by itself deprive our Superior Court of subject mat-
ter jurisdiction over the neglect petition.
                            II
   This brings me to whether Connecticut has jurisdic-
tion over the present matter under the UCCJEA. Relying
on the respondents’ lengthy history of involvement with
Connecticut’s child welfare authorities and juvenile
court, along with contemporaneous neglect and termi-
nation proceedings pending in this state pertaining to
J, one of Teagan’s siblings, the petitioner contends that
Connecticut has significant connection jurisdiction
under the UCCJEA, § 46b-115k (a) (3) or (4). The
respondent contends in response that Connecticut
lacks significant connection jurisdiction because Tea-
gan had not lived in, received services in, or even been
to Connecticut, and that neither of her parents no longer
intended to reside in Connecticut. I agree with the peti-
tioner and conclude that Connecticut has significant
connection jurisdiction under either subdivision (3) or
(4) of § 46b-115k.
  Section 46b-115k (a) provides in relevant part: ‘‘[A]
court of this state has jurisdiction to make an initial
child custody determination if:
  ‘‘(1) This state is the home state of the child on the
date of the commencement of the child custody pro-
ceeding;
   ‘‘(2) This state was the home state of the child within
six months of the commencement of the child custody
proceeding, the child is absent from the state, and a
parent or a person acting as a parent continues to reside
in this state;
   ‘‘(3) A court of another state does not have jurisdic-
tion under subdivisions (1) or (2) of this subsection,
the child and at least one parent or person acting as a
parent have a significant connection with this state other
than mere physical presence, and there is substantial evi-
dence available in this state concerning the child’s care,
protection, training and personal relationships;
   ‘‘(4) A court of another state which is the home state
of the child has declined to exercise jurisdiction on the
ground that this state is the more appropriate forum
under a provision substantially similar to section 46b-
115q [inconvenient forum] or section 46b-115r [unjusti-
fiable conduct],16 the child and at least one parent or
person acting as a parent have a significant connection
with this state other than mere physical presence, and
there is substantial evidence available in this state con-
cerning the child’s care, protection, training and per-
sonal relationships;
  ‘‘(5) All courts having jurisdiction under subdivisions
(1) to (4), inclusive, of this subsection have declined
jurisdiction on the ground that a court of this state is
the more appropriate forum to determine custody under
a provision substantially similar to section 46b-115q or
section 46b-115r; or
   ‘‘(6) No court of any other state would have jurisdic-
tion under subdivisions (1) to (5), inclusive, of this
subsection.’’ (Footnote added.)
   I begin by observing that determining which, if any,
of these UCCJEA provisions applies is somewhat com-
plicated by the Florida trial court’s decision. The court’s
memorandum of decision does not (1) refer expressly
to the UCCJEA by name or statutory provision,17 (2)
utilize any of the UCCJEA’s jurisdictional labels com-
monly relied on by courts, (3) make factual findings that
are necessary to support certain jurisdictional grounds
under the UCCJEA, or (4) discuss certain considera-
tions relevant to the UCCJEA’s inconvenient forum
analysis.18 Indeed, the record of the Florida trial court
proceedings before the ‘‘general magistrate’’19 demon-
strates some apparent confusion about whether Flori-
da’s courts had exercised home state or temporary
emergency jurisdiction over Teagan.20 The general mag-
istrate’s oral decision, which acknowledges the father’s
hotel employment and the respondents’ apartment
lease, appears to assume that Florida is Teagan’s home
state but considered the family history and then pending
proceedings in Connecticut regarding J. The general
magistrate cited rule 8.205 (c) of the Florida Rules of
Juvenile Procedure, which is a court rule governing the
transfer of juvenile cases to other jurisdictions,21 and
stated: ‘‘I still am going to find . . . that Connecticut
is a more convenient foreign state, and it’s in the best
interest and will promote the efficient administration
of justice to transfer jurisdiction to Connecticut.’’ The
general magistrate’s decision to transfer the case to
Connecticut subsequently was upheld on review by a
Florida trial judge and later was affirmed in a one line,
per curiam decision by an intermediate appellate court.
   As a matter of comity with Florida’s state courts—
particularly given that the general magistrate’s initial
decision received two additional layers of judicial
review—I assume that the Florida courts acted properly
as a matter of Florida law to deem Connecticut a more
appropriate forum for this case and to transfer jurisdic-
tion from that state. Nevertheless, whether our trial
court properly accepted jurisdiction over this case
under the UCCJEA, as enacted in Connecticut, remains
a separate question of law subject to independent con-
sideration and review by the courts of this state. See
Brown v. Brown, 195 Conn. 98, 114, 486 A.2d 1116
(1985) (The court applied the predecessor act and con-
cluded that ‘‘[t]he relinquishing by the Florida courts
of their jurisdiction over this matter to Connecticut on
the ground that Florida was an inconvenient forum
clearly does not bind the courts of Connecticut to
assume jurisdiction. It is for the courts of this state,
and no other, to decide in proceedings brought here
whether Connecticut constitutes a more appropriate or
inconvenient forum for a custody determination.’’).
   This deference to Florida is supported by the fact
that it does not matter to my significant connection
analysis whether the Florida court acted only on a tem-
porary emergency basis, with no other court having
home state jurisdiction; see General Statutes § 46b-115k
(a) (3); or whether Florida had home state jurisdiction
that it declined to exercise on the ground that Connecti-
cut was a more appropriate and convenient forum.22
See General Statutes § 46b-115k (a) (4). Under either
basis, my independent analysis requires me to consider
whether (1) ‘‘the child and at least one parent or person
acting as a parent have a significant connection with
this state other than mere physical presence,’’ and (2)
‘‘there is substantial evidence available in this state
concerning the child’s care, protection, training and
personal relationships . . . .’’ General Statutes § 46b-
115k (a) (3) and (4). ‘‘Both mechanisms for establishing
jurisdiction outside of the child’s home state exemplify
the overarching mission of the UCCJEA to prevent
ongoing harm to neglected children, by providing highly
elastic means for avoiding jurisdictional conflict.’’ In
re J.R., 33 A.3d 397, 401 (D.C. 2011).
   Having reviewed the record in this case, I conclude,
on the basis of undisputed facts, that Connecticut has
substantial connection jurisdiction. It is beyond cavil
that, in this case of predictive neglect, the second ele-
ment, namely, that ‘‘there is substantial evidence avail-
able in this state concerning the child’s care, protection,
training and personal relationships,’’ is satisfied. Gen-
eral Statutes § 46b-115k (a) (4). The respondents lived
in Connecticut their entire lives, they have extended
family here, the conduct giving rise to the allegations
of Teagan’s predictive neglect occurred here, and the
respondents have had extensive involvement with our
courts, the department, and Connecticut service provid-
ers. See, e.g., In re J.R., supra, 33 A.3d 401 (citing similar
lengthy history); In re M.S., 205 Vt. 429, 440–41, 176 A.3d
1124 (2017) (same); see also footnote 2 of this opinion.
   Returning to the first element, namely, whether ‘‘the
child and at least one parent or person acting as a
parent have a significant connection with this state
other than mere physical presence,’’ there is similarly
little dispute that the respondents have a significant
connection with Connecticut. (Emphasis added.) Gen-
eral Statutes § 46b-115k (a) (3). The more difficult ques-
tion is whether Teagan herself has a significant connec-
tion with this state. As the petitioner argues, the
strength of a child’s personal connection with a state
will be more tenuous, by definition, when the child is
a newborn. See In re D.T., 170 Vt. 148, 153, 743 A.2d
1077 (1999) (‘‘It is difficult to conceive that a [ten week]
old child can have ‘significant connections’ to a state.
A court has to evaluate the situation presented, how-
ever, and in the case of a [ten week] old infant, a court
could find that, in unique circumstances, the requisite
connection to a state has been met.’’). The significance
of a newborn’s connections with a state is determined
by considering the strength of her parents’ present and
future connections, conduct, and relationships with
respect to that state. See, e.g., H.T. v. Dept. of Human
Resources, 163 So. 3d 1054, 1066 (Ala. App. 2014) (‘‘The
child was only [a] few days old at the commencement
of the dependency proceedings, and an assessment of
significant past connections the child had to Alabama
cannot be made. However, the evidence establishes that
the mother had past, present, and future connections
in Alabama and that the child had present and future
connections with this state.’’).
   My survey of cases from other jurisdictions in which
significant connection jurisdiction was considered in
neglect and dependency cases reveals that proof of
the following factors will support a conclusion that an
infant has a significant connection to a forum state as
a result of parental conduct: (1) history of long-term
residency in that state by a parent; (2) the ongoing
presence of the child’s siblings in the state, especially
if they are in the state’s legal custody; (3) the presence
of other relatives in the state; or (4) a state’s provision
of child welfare or other social services to the family.23
See id., 1066–67 (relying on mother’s frequent moves
between Alabama and Georgia, and her receipt of social
services from Alabama, to establish significant connec-
tion between Alabama and newborn born in Georgia);
In re J.R., supra, 33 A.3d 401 (considering family’s his-
tory of involvement with District of Columbia child
welfare system, including fact that mother herself had
been juvenile ward of District, in determining that Dis-
trict had significant connection to infant whose home
state was Maryland); In re D.S., 217 Ill. 2d 306, 319–20,
840 N.E.2d 1216 (2005) (holding that significant connec-
tion existed when six of infant’s half siblings were Illi-
nois residents who were subject of termination pro-
ceedings pending in Illinois); In re J.S., supra, 131
N.E.3d 1271–72 (concluding that mother and infant had
significant connection with Illinois when mother ‘‘ha[d]
three other children [there who were no longer] in her
care after findings of abuse and neglect,’’ two of whom
were currently under care of state agency, and ‘‘[t]he
trial judge who ruled on the state’s petition in [the
infant’s] case [was] the same judge presiding over the
cases’’ of two children in state custody); In re Arnold,
532 S.W.3d 712, 718 (Mo. App. 2017) (concluding that
parents and infant had significant connections to Mis-
souri when infant’s siblings had been under state court
jurisdiction for several years and were then in legal
custody of state child welfare agency, and parents’ crim-
inal cases involving alleged abuse of one of child’s sib-
lings were pending in Missouri.); In re M.S., supra,
205 Vt. 440–41 (concluding that significant connection
existed when infant’s ‘‘older brother was in the custody
of [Vermont child protection agency] following serious
unexplained physical injuries, and there were ongoing
[court] proceedings . . . concerning that child’s wel-
fare’’); see also C. Catalano, Annot., Construction and
Application of Uniform Child Custody Jurisdiction and
Enforcement Act’s Significant Connection Jurisdiction
Provision, 52 A.L.R.6th 433, 453, § 2 (2010) (citing
cases).
   Guided by these cases, I conclude that the fact that
two of Teagan’s siblings live in this state, with one, J,
in the custody of the Connecticut department pending
the termination of the respondents’ parental rights to
him, in connection with the respondents’ lengthy his-
tory of receiving services from the department and
residing here, is a sufficient basis to establish a signifi-
cant connection between Teagan and this state. This is
particularly so because no significant time had passed
from their move from Connecticut to Florida that would
have functioned to attenuate those connections to Con-
necticut while establishing Florida as their new home
state.24 Accordingly, I conclude that Connecticut’s Supe-
rior Court has jurisdiction over the neglect petition
under § 46b-115k (a) (3) or (4).25
   Because I would affirm the decision of the trial court,
I respectfully dissent in part.
  1
     The mother is not participating in this appeal. Accordingly, all references
herein to the respondent are to the father.
   2
     ‘‘[T]he [petitioner in a neglect proceeding], pursuant to [General Statutes
§ 46b-120], need not wait until a child is actually harmed before intervening
to protect that child. . . . This statute clearly contemplates a situation [in
which] harm could occur but has not actually occurred. Our statutes clearly
and explicitly recognize the state’s authority to act before harm occurs to
protect children whose health and welfare may be adversely affected and
not just children whose welfare has been affected. . . . The doctrine of
predictive neglect is grounded in the state’s responsibility to avoid harm to
the well-being of a child, not to repair it after a tragedy has occurred. . . .
Thus, [a] finding of neglect is not necessarily predicated on actual harm,
but can exist when there is a potential risk of neglect.’’ (Emphasis in original;
internal quotation marks omitted.) In re Joseph W., 305 Conn. 633, 644–45,
46 A.3d 59 (2012). To establish a case of predictive neglect under § 46b-120,
‘‘the trial court must find that it is more likely than not that, if the child
remained in the current situation, the child would be denied proper care
and attention, physically, educationally, emotionally or morally . . . or
would be permitted to live under conditions, circumstances or associations
injurious to the well-being of the child or youth . . . .’’ (Citation omitted;
internal quotation marks omitted.) Id., 646.
   3
     General Statutes § 46b-1 provides: ‘‘Matters within the jurisdiction of the
Superior Court deemed to be family relations matters shall be matters
affecting or involving: (1) Dissolution of marriage, contested and uncon-
tested, except dissolution upon conviction of crime as provided in section
46b-47; (2) legal separation; (3) annulment of marriage; (4) alimony, support,
custody and change of name incident to dissolution of marriage, legal separa-
tion and annulment; (5) actions brought under section 46b-15; (6) complaints
for change of name; (7) civil support obligations; (8) habeas corpus and
other proceedings to determine the custody and visitation of children; (9)
habeas corpus brought by or on behalf of any mentally ill person except a
person charged with a criminal offense; (10) appointment of a commission
to inquire whether a person is wrongfully confined as provided by section
17a-523; (11) juvenile matters as provided in section 46b-121; (12) all rights
and remedies provided for in chapter 815j; (13) the establishing of paternity;
(14) appeals from probate concerning: (A) Adoption or termination of paren-
tal rights; (B) appointment and removal of guardians; (C) custody of a minor
child; (D) appointment and removal of conservators; (E) orders for custody
of any child; and (F) orders of commitment of persons to public and private
institutions and to other appropriate facilities as provided by statute; (15)
actions related to prenuptial and separation agreements and to matrimonial
and civil union decrees of a foreign jurisdiction; (16) dissolution, legal
separation or annulment of a civil union performed in a foreign jurisdiction;
(17) custody proceedings brought under the provisions of chapter 815p; and
(18) all such other matters within the jurisdiction of the Superior Court
concerning children or family relations as may be determined by the judges
of said court.’’ (Emphasis added.)
   General Statutes § 46b-121 provides in relevant part: ‘‘(a) (1) Juvenile
matters in the civil session include all proceedings concerning uncared-
for, neglected or abused children within this state, termination of parental
rights of children committed to a state agency, adoption proceedings pursu-
ant to section 46b-129b, matters concerning families with service needs,
contested matters involving termination of parental rights or removal of
guardian transferred from the Probate Court and the emancipation of minors,
but does not include matters of guardianship and adoption or matters affect-
ing property rights of any child over which the Probate Court has jurisdiction,
except that appeals from probate concerning adoption, termination of paren-
tal rights and removal of a parent as guardian shall be included.
                                       ***
   ‘‘(b) (1) In juvenile matters, the Superior Court shall have authority to
make and enforce such orders directed to parents, including any person
who acknowledges before the court paternity of a child born out of wedlock,
guardians, custodians or other adult persons owing some legal duty to a
child therein, as the court deems necessary or appropriate to secure the
welfare, protection, proper care and suitable support of a child subject to
the court’s jurisdiction or otherwise committed to or in the custody of the
Commissioner of Children and Families. . . .’’ (Emphasis added.)
   4
     General Statutes § 46b-115k provides: ‘‘(a) Except as otherwise provided
in section 46b-115n, a court of this state has jurisdiction to make an initial
child custody determination if:
   ‘‘(1) This state is the home state of the child on the date of the commence-
ment of the child custody proceeding;
   ‘‘(2) This state was the home state of the child within six months of the
commencement of the child custody proceeding, the child is absent from
the state, and a parent or a person acting as a parent continues to reside
in this state;
   ‘‘(3) A court of another state does not have jurisdiction under subdivisions
(1) or (2) of this subsection, the child and at least one parent or person
acting as a parent have a significant connection with this state other than
mere physical presence, and there is substantial evidence available in this
state concerning the child’s care, protection, training and personal rela-
tionships;
   ‘‘(4) A court of another state which is the home state of the child has
declined to exercise jurisdiction on the ground that this state is the more
appropriate forum under a provision substantially similar to section 46b-
115q or section 46b-115r, the child and at least one parent or person acting
as a parent have a significant connection with this state other than mere
physical presence, and there is substantial evidence available in this state
concerning the child’s care, protection, training and personal relationships;
   ‘‘(5) All courts having jurisdiction under subdivisions (1) to (4), inclusive,
of this subsection have declined jurisdiction on the ground that a court of
this state is the more appropriate forum to determine custody under a
provision substantially similar to section 46b-115q or section 46b-115r; or
   ‘‘(6) No court of any other state would have jurisdiction under subdivisions
(1) to (5), inclusive, of this subsection.
   ‘‘(b) Subsection (a) of this section is the exclusive jurisdictional basis for
making a child custody determination by a court of this state.
   ‘‘(c) Physical presence of, or personal jurisdiction over, a party or a child
is not necessary or sufficient to make a child custody determination.’’
   5
     I note that, on December 4, 2019, we sua sponte ordered the parties to file
‘‘simultaneous supplemental briefs . . . addressing the following questions:
   ‘‘If this court were to conclude that . . . § 46b-115k (a) (5) is not applica-
ble to the present case because there is no basis to conclude that Florida
exercised home state or significant connection jurisdiction:
   ‘‘(1) Would Connecticut have significant connection jurisdiction under
§ 46b-115k (a) (3) of the [UCCJEA]?
   ‘‘(2) If not, would Connecticut have default jurisdiction under § 46b-115k
(a) (6)?
   ‘‘(3) If Connecticut has either significant connection or default jurisdiction
under the UCCJEA, would . . . §§ 46b-1 (11) and 46b-121 (a) (1), which
limit jurisdiction over juvenile matters to a child ‘neglected . . . within this
state,’ otherwise preclude the exercise of jurisdiction in the present case?’’
   6
     In my view, the majority’s construction of §§ 46b-1 and 46b-121 (a) (1),
and the UCCJEA, is reasonable, rendering those statutes ambiguous for
purposes of the § 1-2z analysis. Accordingly, I consult extratextual sources
to aid my determination of the legislature’s intent. See, e.g., Hynes v. Jones,
331 Conn. 385, 393, 204 A.3d 1128 (2019).
   7
     Although the phrase ‘‘within this state,’’ as used in § 46b-121 (a) (1), has
not previously been construed by our courts, whether it means that neglect
of the child has occurred or likely will occur within this state, that the
neglected child is present in this state, and/or that the child’s domicile is
in this state, it is undisputed that none of these conditions exists.
   8
     The UCCJEA defines the ‘‘home state,’’ in relevant part, as ‘‘the state in
which a child lived with a parent or person acting as a parent for at least
six consecutive months immediately before the commencement of a child
custody proceeding. In the case of a child less than six months old, the
term means the state in which the child lived from birth with any such
parent or person acting as a parent. . . .’’ General Statutes § 46b-115a (7).
I note that ‘‘cases in other states have concluded [that] time spent in a
forum after the filing of a child custody petition may not be counted [toward]
the time necessary for home state jurisdiction.’’ In re Marriage of Sareen,
153 Cal. App. 4th 371, 379, 62 Cal. Rptr. 3d 687 (2007), cert. denied sub nom.
Sareen v. Sareen, 552 U.S. 1259, 128 S. Ct. 1670, 170 L. Ed. 2d 357 (2008).
   9
     Although the commentary to the UCCJEA specifically characterizes the
jurisdictional provisions as conferring ‘‘subject matter jurisdiction’’; Unif.
Child Custody Jurisdiction Enforcement Act (1997) § 201, comment (2), 9
U.L.A. (Pt. IA) 505 (2019); some courts and commentators disagree with
that characterization of the UCCJEA and its predecessor, the Uniform Child
Custody Jurisdiction Act (predecessor act), instead viewing them as (1)
governing personal jurisdiction; see, e.g., Harris v. Young, 473 N.W.2d 141,
143 (S.D. 1991) (predecessor act); B. Atwood, ‘‘Child Custody Jurisdiction
and Territoriality,’’ 52 Ohio St. L.J. 369, 375 (1991) (citing disagreement
among commentators and courts under predecessor act); see also 750 Ill.
Comp. Stat. Ann. 60/208 (West 2019) (referring to UCCJEA as prescribing
personal jurisdiction); (2) pertaining to venue; see, e.g., In re Custody of
A.C., 165 Wn. 2d 568, 573 n.3, 200 P.3d 689 (2009) (noting that it would have
been more appropriate for UCCJEA to refer to ‘‘exclusive venue’’ instead
of ‘‘subject matter jurisdiction,’’ but using latter term for consistency); see
also, e.g., Friedman v. Eighth Judicial District Court ex rel. Clark, 127
Nev. 842, 848 n.5, 264 P.3d 1161 (2011) (same); or (3) as a procedural limit
on the court’s authority, which also may be waivable. See In re J.S., 131
N.E.3d 1263, 1267–68 (Ill. App. 2019) (‘‘[W]hile the UCCJEA uses the term
jurisdiction to describe conditions that must be met before an Illinois court
can decide a question of initial child custody, jurisdiction here does not
mean a precondition to the exercise of the court’s inherent authority. . . .
Rather, jurisdiction under the UCCJEA is simply a procedural limit on when
the court may hear initial custody matters. . . . To define the term more
broadly would conflict with [well established] law holding that the [trial]
court has the authority, pursuant to our constitution, to consider all justicia-
ble matters that do not fall within the original and exclusive jurisdiction of
[the Illinois] [S]upreme [C]ourt.’’ (Citations omitted; internal quotation
marks omitted.)); Williams v. Williams, 555 N.E.2d 142, 145 (Ind. 1990)
(predecessor act). I suggest, however, that it is difficult to square the charac-
terization of the UCCJEA as relating to personal jurisdiction with the UCC-
JEA provision expressly stating that personal jurisdiction is not necessary.
See General Statutes § 46b-115k (c).
   10
      Indeed, when the UCCJEA contemplates jurisdiction depending on the
presence of the minor child in the state, it says so specifically in its temporary
emergency jurisdiction provision, codified at General Statutes § 46b-115n,
which is significant because, ‘‘[w]here a statute, with reference to one subject
contains a given provision, the omission of such provision from a similar
statute concerning a related subject . . . is significant to show that a differ-
ent intention existed.’’ (Internal quotation marks omitted.) Valliere v. Com-
missioner of Social Services, 328 Conn. 294, 314, 178 A.3d 346 (2018);
see General Statutes § 46b-115n (a) (‘‘[a] court of this state has temporary
emergency jurisdiction if the child is present in this state and (1) the child
has been abandoned, or (2) it is necessary in an emergency to protect the
child because the child, a sibling or a parent has been, or is under a threat
of being, abused or mistreated’’).
   For a helpful explanation of the relationship between home state and
temporary emergency jurisdiction, in particular when a court’s temporary
jurisdiction may transition to a permanent basis for jurisdiction under the
UCCJEA, see the Vermont Supreme Court’s recent decision in In re M.P.,
219 A.3d 1315, 1322–23 (Vt. 2019).
   11
      Even without reconciliation, I note that, as the later enacted statute,
the UCCJEA’s directive must control over § 46b-121, to the extent that they
are in irreconcilable conflict. See Bouley v. Norwich, 222 Conn. 744, 758–59,
610 A.2d 1245 (1992) (‘‘[E]nactments by the General Assembly are presumed
to repeal earlier inconsistent ones to the extent that they are in conflict.
. . . Because repeal by implication is generally disfavored, however, the
principle applies only when the relevant statutes cannot stand together.’’
(Citation omitted; internal quotation marks omitted.)). Reliance on this rule
of construction is particularly apt when the later enacted provision is part
of a uniform act like the UCCJEA.
   12
      The Restatement (Second) of Judgments provides a concise explanation
of the concept of territorial jurisdiction. ‘‘Courts are constituted by govern-
ments, including national governments within the international community
and state governments within our federal union. The governments them-
selves have an authority that for most purposes is defined by reference to
their legal boundaries or territorial limits. Hence, the courts constituted by
them have an authority that is correspondingly defined, at least in part, in
territorial terms.
   ‘‘Historically, the territorial jurisdiction of courts was based upon the
presence of a person or thing within the legal boundaries of the government
that created the court. . . . When a person was within those boundaries,
jurisdiction described as ‘in personam’ could be exercised over him; when
a thing was within those boundaries, jurisdiction described as ‘in rem’ or
‘quasi in rem’ could be exercised to determine interests in the thing.
   ‘‘Presence of the person or thing remains of significance in the law of
territorial jurisdiction. Generally speaking, it remains the rule that enforce-
ment of a judgment may be effectuated only by executive officials (such as
the sheriff or marshal) of the government in which the enforcement is
undertaken. Hence, outside the territorial limits of a court’s jurisdiction,
the coercive effectiveness of its judgment depends upon the judgment’s
being given recognition by the authorities of another government, under a
principle of comity or by virtue of legal provisions such as the [f]ull [f]aith
and [c]redit [c]lause of the [United States] [c]onstitution. This means that
a court’s judgment even though final is not of its own legal authority the
last word in providing legal redress outside its territorial limits. Correlatively,
the practical effectiveness of a judgment against someone or something
outside the court’s territorial jurisdiction depends upon cooperation of
another government.’’ (Citation omitted.) 1 Restatement (Second), Judg-
ments c. 2, introductory note, pp. 22–23 (1982); see also Pennoyer v. Neff,
95 U.S. 714, 722, 24 L. Ed. 565 (1878) (‘‘The several [s]tates are of equal
dignity and authority, and the independence of one implies the exclusion
of power from all others. And so it is laid down by jurists, as an elementary
principle, that the laws of one [s]tate have no operation outside of its
territory, except so far as is allowed by comity; and that no tribunal estab-
lished by it can extend its process beyond that territory so as to subject
either persons or property to its decisions.’’).
   13
      The principal effect of characterizing a condition as an expression of
territorial jurisdiction, rather than subject matter jurisdiction, is the possibil-
ity of the former being subject to waiver. See, e.g., B.J.P. v. R.W.P., 637
A.2d 74, 78–79 (D.C. 1994) (‘‘[t]he purported lack of subject matter jurisdic-
tion based on territorial considerations—a fair characterization of the
asserted defect here—has been held to be analytically similar to improper
venue; it does not go to the power of the court to adjudicate the case, and
may be waived if not asserted in [a] timely fashion’’ (emphasis omitted));
1 Restatement (Second), Judgments, supra, c. 2, introductory note, p. 28
(distinguishing territorial jurisdiction on basis of waiver). But see State
v. Dudley, 364 S.C. 578, 582, 614 S.E.2d 623 (2005) (‘‘Although territorial
jurisdiction is not a component of subject matter jurisdiction, we hold that
it is a fundamental issue that may be raised by a party or by a court at any
point in the proceeding. . . .The exercise of extraterritorial jurisdiction
implicates the state’s sovereignty, a question so elemental that we hold it
cannot be waived by conduct or by consent.’’ (Citation omitted; footnote
omitted.)). Waiver is not at issue in the present case, however, because the
respondent has consistently objected to the exercise of jurisdiction over
the case given Teagan’s lack of presence in this state.
    14
       I agree with the majority that a survey of statutes governing jurisdiction
over neglect and dependency proceedings reveals that most states afford a
general grant of jurisdiction over neglect proceedings without an express
limitation relating to the child’s connection to the state or relevant political
subdivision, but there are several states that have statutes requiring such
connections. See, e.g., Mich. Comp. Laws Serv. § 712A.2 (b) (LexisNexis
Cum. Supp. 2019) (‘‘juvenile under 18 years of age found within the county’’);
Mo. Ann. Stat. § 211.031 1. (1) (West 2017) (‘‘any child who may be a resident
of or found within the county’’); Mont. Code Ann. § 41-3-103 (1) (a) (2019)
(‘‘a youth who is within the state of Montana for any purpose’’); R.I. Gen.
Laws § 14-1-5 (1) (Cum. Supp. 2019) (‘‘any child residing or being within
the state’’). Some of these statutes expressly designate these limitations as
matters of personal jurisdiction or venue. See Okla. Stat. Ann. tit. 10A, § 2-
2-102 (A) (1) (West 2018) (personal jurisdiction exists ‘‘where a child . . .
resides . . . is found, or . . . is alleged to be or is found to be in need of
supervision’’); W. Va. Code Ann. § 49-4-601 (a) (LexisNexis 2015) (venue is
proper ‘‘in the county in which the child resides,’’ ‘‘in the county in which
the custodial respondent or other named party abuser resides, or in which
the abuse or neglect occurred’’); see also In re Doe, 83 Haw. 367, 373, 926 P.2d
1290 (1996) (characterizing Haw. Rev. Stat. § 587-11, which was repealed
in 2010 and which provided that ‘‘the court shall have exclusive original
jurisdiction in a child protective proceeding concerning any child who was
or is found within the [s]tate at the time the facts and circumstances
occurred, are discovered, or are reported to the department,’’ as matter of
personal jurisdiction (internal quotation marks omitted)).
    15
       The cases do not consider whether the UCCJEA provides a basis for
jurisdiction independent of a potentially conflicting state statute but, instead,
stand for the otherwise unremarkable proposition, relied on by the majority,
that the UCCJEA may cabin a broader statutory grant of jurisdiction in
cases of interstate dimension. See, e.g., In re A.A.-F., supra, 310 Kan. 135
(‘‘[T]he Revised Kansas Code for Care of Children generally confers original
jurisdiction on Kansas courts to hold proceedings concerning any child who
may be a child in need of care. . . . But the [l]egislature placed limits on this
jurisdiction, making it ‘[s]ubject to the [UCCJEA].’ ’’ (Citations omitted.));
Banerjee v. Banerjee, 258 So. 3d 699, 701–702 (La. App. 2017) (‘‘[e]ven if a
Louisiana court has subject matter jurisdiction, that jurisdiction must be
declined based on limitations imposed by the UCCJEA’’); DeLima v. Tsevi,
301 Neb. 933, 937, 921 N.W.2d 89 (2018) (‘‘[T]here are other statutes outside
the UCCJEA that confer jurisdiction to decide child custody matters. . . .
But while other statutes may confer jurisdiction generally, [Nebraska’s stat-
ute] directs courts to determine whether jurisdiction exists over a specific
child custody proceeding under the UCCJEA.’’ (Citations omitted.)); see
also Rosen v. Celebrezze, 117 Ohio St. 3d 241, 249, 883 N.E.2d 420 (2008)
(‘‘the mere fact that the Ohio court has basic statutory jurisdiction to deter-
mine custody matters in [legal separation] and divorce cases . . . does
not preclude a more specific statute like [the UCCJEA] from patently and
unambiguously divesting the court of such jurisdiction’’ (citations omitted)).
    Other cases have similarly analyzed the question of jurisdiction under
both the general jurisdictional statute and the UCCJEA, deeming that the
exercise of jurisdiction must be proper under the terms of each. See State
ex rel. R.P. v. Rosen, 966 S.W.2d 292, 297 (Mo. App. 1998) (applying predeces-
sor act); In re K.U.-S.G., 208 N.C. App. 128, 131–32, 702 S.E.2d 103 (2010)
(considering general provision providing jurisdiction over child present in
district and UCCJEA, because termination proceeding required North Caro-
lina court to modify order issued by Pennsylvania court); cf. Arizona Dept.
of Economic Security v. Grant ex rel. Maricopa, 232 Ariz. 576, 581–82,
307 P.3d 1003 (App. 2013) (determining that jurisdiction was proper under
UCCJEA because neglected or abused child was found in state, even though
jurisdiction was lacking under common law because alleged abuse occurred
outside of state).
    Finally, I note the decisions of two state courts that considered jurisdiction
over proceedings to terminate parental rights, which also are subject to the
UCCJEA, when a state statute vested exclusive original jurisdiction over a
petition relating to termination of parental rights with respect to a child
who had a specific presence in the state. Despite the child’s lack of presence
at the time the petition to terminate parental rights was filed, the courts
held that jurisdiction existed under the UCCJEA because of its exclusive
continuing jurisdiction provision, as the custodial guardians had resided in
the state at the time an initial custody order had been issued. See In re G.
B., 167 N.H. 99, 102–105, 105 A.3d 615 (2014); In re H.L.A.D., 184 N.C. App.
381, 388–89, 646 S.E.2d 425 (2007), aff’d, 362 N.C. 170, 655 S.E.2d 712 (2008).
Accordingly, these cases do not provide guidance in the present case, which
raises the question of whether the UCCJEA affords our Superior Court
with jurisdiction to render an initial custody determination, rather than a
continuing one.
   16
      The decisions of both the Florida court and the Connecticut trial court
imply that the respondents engaged in unjustifiable conduct by leaving
Connecticut for the purpose of avoiding the department’s involvement with
Teagan. It does not appear, however, that General Statutes § 46b-115r applies
to the present case because that statute applies when the person engaging
in such misconduct seeks to ‘‘invoke [the court’s] jurisdiction . . . .’’ Gen-
eral Statutes § 46b-115r (a). By fleeing Connecticut, the respondents clearly
were not trying to invoke the jurisdiction of any court.
   17
      The counterpart to § 46b-115k in Florida’s UCCJEA is structured differ-
ently than the Connecticut statute, but it is the same substantively in all
material respects. See Fla. Stat. Ann. § 61.514 (West 2012).
   18
      For example, there is no written indication that the Florida court consid-
ered the distance between Florida and Connecticut or the parties’ relative
financial circumstances. Cf. General Statutes § 46b-115q (b) (3) and (4).
Although the respondents did not make a specific argument regarding these
factors, the father submitted into evidence a paystub reflecting an hourly
wage of $9.50, which of course pales in comparison to the resources of a
state child protection agency. Although the transcript of the Florida trial
court hearing mentions items such as the fact that the respondents had
signed an apartment lease, the father had obtained employment at a hotel,
and the mother had commenced individual counseling sessions in Florida,
the respondents did not raise any specific hardship arguments before the
Florida court, ultimately leaving it to their counsel in Connecticut to raise
these legitimate concerns with respect to the effect of Connecticut’s exercise
of jurisdiction on visitation and the provision of services to reunify the family.
   19
      A ‘‘general magistrate’’ is a quasi-judicial officer who conducts proceed-
ings in a variety of matters under the supervision of a Florida state trial
judge. See Fla. Fam. L. R. Proc. 12.490 (governing appointment of general
magistrates by judges of state circuit courts and magistrates’ responsibili-
ties); R. Prugh, ‘‘Title Procedure Before General Magistrates and Child Sup-
port Enforcement Hearing Officers,’’ 81 Fla. B.J. 77, 77–78 (2007).
   20
      For example, at one point, the court and both of the parties to the
Florida proceedings, specifically the father and the Florida child welfare
agency, appeared to agree that the Florida court was exercising only tempo-
rary emergency jurisdiction over the custody matter, which is an exception
to the original jurisdiction dictates of the UCCJEA. See footnote 10 of this
opinion. This basis was reflected in the UCCJEA analysis in the Florida
child welfare agency’s appellate brief filed in that state’s intermediate appel-
late court. Ultimately, the Florida agency contended in that brief that the
trial court’s transfer decision was proper because Connecticut has either
significant connection jurisdiction or exclusive continuing jurisdiction, the
latter based on the case then pending regarding Teagan’s sibling, J, and our
trial court’s representation to the Florida court that Teagan’s case would
be consolidated with that pending matter.
   On the other hand, the father also appeared to contend, on the basis of
his employment and apartment lease, that Florida is the family’s domicile
and therefore should be deemed Teagan’s home state. The Florida child
welfare agency took the position in its appellate brief that Florida lacked
home state jurisdiction because of evidence, namely, a phone call placed
to the Florida department by one of their relatives, that the respondents
planned to leave Florida as soon as Teagan was released from the hospital
to avoid that agency’s intervention as establishing that they did not intend
to remain in Florida (i.e., that Teagan would never have ‘‘lived from birth’’
with her parents in Florida). Although the father criticized the general mag-
istrate’s decisions for failing to make certain findings of fact under the
UCCJEA, the Florida child welfare agency contended in its appellate brief
that he had failed to preserve that claim or take advantage of procedures
available to challenge the magistrate’s decision prior to its approval by a
state trial judge. Ultimately, the Florida intermediate appellate court upheld
the decision of the trial court without issuing an opinion that would have
provided additional guidance.
   21
      Rule 8.205 (c) of the Florida Rules of Juvenile Procedure provides:
‘‘Transfer of Cases Among States. If it should appear at any time that an
action is pending in another state, the court may transfer jurisdiction over
the action to a more convenient forum state, may stay the proceedings, or
may dismiss the action.’’
   I note that Florida’s juvenile rules expressly contemplate and require
compliance with the UCCJEA. See Fla. R. Juv. Proc. 8.203 (‘‘Any pleading
filed commencing proceedings as set forth in rule 8.201 shall be accompanied
by an affidavit, to the extent of affiant’s personal knowledge, under the
Uniform Child Custody Jurisdiction and Enforcement Act. Each party has
a continuing duty to inform the court of any custody proceeding in this or
any other state of which information is obtained during the proceeding.’’);
see also D.M. v. J.D.M. ex rel. C.F., 814 So. 2d 1112, 1116 (Fla. App. 2002)
(citing rule 8.203 requiring compliance with predecessor act).
   22
       For purposes of my analysis, and giving the respondent every jurisdic-
tional benefit of the doubt, I deem it particularly appropriate to assume,
consistent with the UCCJEA’s prioritization of home state jurisdiction, that
Florida was in fact Teagan’s home state. I note, however, that, contrary to
the petitioner’s argument in her initial brief, the fact that Florida is deemed
Teagan’s home state does not permit it to bestow jurisdiction on Connecticut
pursuant to § 46b-115k (a) (5) solely on the basis of its more convenient
forum finding. This argument is inconsistent with the plain language of
§ 46b-115k (a) (5), which requires ‘‘all’’ courts having significant connection
jurisdiction to similarly decline jurisdiction along with those having home
state jurisdiction. On the facts of this case, with only two states involved
and Connecticut having that significant connection, all UCCJEA roads lead
back to Connecticut in any event. Accordingly, I similarly need not address
the petitioner’s second jurisdictional argument under the UCCJEA, namely,
that Connecticut could exercise default jurisdiction under § 46b-115k (a) (6).
   23
      I do not consider the cases examining substantial connection in the
context of custody disputes between parents to provide significant guidance
in the child neglect context. In those cases, a substantial connection exists
when one parent resides in the state and exercises parenting time in that
state; see, e.g., White v. Harrison-White, 280 Mich. App. 383, 392–94, 760
N.W.2d 691 (2008) (citing this standard after comprehensive review of case
law from other jurisdictions); or when an older child maintains a relationship
with relatives or friends in the state. See, e.g., Rennie v. Rosenthol, 995 A.2d
1217, 1222 n.6 (Pa. Super. 2010) (citing cases applying this factor).
   24
      I need not consider whether it matters to the significant connection
analysis that the respondents’ parental rights to J had not yet been terminated
at the time that the petitioner filed Teagan’s neglect petition in the trial court
for purposes of considering any relationships between the respondents, J,
and Teagan. See, e.g., Khawam v. Wolfe, 84 A.3d 558, 563 (D.C. 2014) (‘‘[i]n
determining whether these [UCCJEA] requirements are met, the trial court
considers the situation at the time the initial custody application is filed’’);
Tomlinson v. Weatherford, 399 P.3d 961, 965 (N.M. App. 2017) (‘‘[t]he facts
relevant to jurisdiction under the [UCCJEA] are those that existed at the
time the petition was filed’’); see also In re Aiden L., 16 Cal. App. 5th 508,
516, 224 Cal. Rptr. 3d 400 (2017) (applying this principle); Dept. of Human
Services v. T.F., 292 Or. App. 356, 359, 425 P.3d 480 (2018) (same).
   25
      In light of my basis for this conclusion, I need not address the respon-
dent’s arguments challenging the Connecticut trial court’s decision, insofar
as that court stated that, because the respondents had moved to Florida to
avoid involvement with the Connecticut department, they were not entitled
to ‘‘equitable redress.’’ The conferral of statutory jurisdiction eliminates
equitable considerations. I similarly leave to another day the respondent’s
novel claim that this equitable determination equated to imposing a duty
on the respondents to remain in Connecticut, which, in turn, violated their
constitutional right to interstate travel.